Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT

 

TO

 

MASTER AGREEMENT AND LEASE AGREEMENT

 

This Second Amendment (“Amendment”) to Master Agreement and Lease Agreement
between Minera William S.A. de C.V. (hereinafter “William”) and Minera Hecla,
S.A. de C.V. (hereinafter “Hecla”) is entered into and effective the 2nd day of
August, 2017.

 

W I T N E S S E T H

 

WHEREAS, the parties entered into a Master Agreement and Lease Agreement dated
July 15, 2015 (the “Original Agreement”), as amended July 1, 2016 (the “the
First Amendment” and together with the Original Agreement, the “Existing
Agreement”);

 

WHEREAS, in consideration of the obligations set forth in that certain Option
Agreement dated as of the date hereof (the “Option Agreement”), the parties
desire to amend certain portions of the Existing Agreement;

 

NOW THEREFORE, in consideration of the Option Agreement, new business and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

PART I
DEFINITIONS

 

SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amendment” is defined in the preamble.

 

“Existing Agreement” is defined in the recitals.

 

“First Amendment” is defined in the recitals.

 

“Hecla” is defined in the preamble.

 

“Option Agreement” is defined in the recitals.

 

“Original Agreement” is defined in the recitals.

 

“William” is defined in the preamble.

 

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Agreement.

 

1

--------------------------------------------------------------------------------


 

PART II
AMENDMENTS TO EXISTING AGREEMENT

 

Effective on the date first written above, the Existing Agreement is hereby
amended in accordance with this Part II.  Except as so amended, the Existing
Agreement shall continue in full force and effect.

 

SUBPART 2.1  Amendments.

 

(a)                                 Section 4 — Term shall be amended as
follows:

 

A new paragraph shall be added to the end of this Section as follows:

 

Hecla shall have the right to extend the Lease Term from January 1, 2019 to
December 31, 2020 (the “Additional Term #3”), by providing William written
notice by no later than October 3, 2018. During the Additional Term #3, Hecla
shall retain the exclusive use of the Leased Premises, on the same terms and
conditions set forth in this Agreement.

 

(b)                                 Section 9 — Tailings Facility shall be
amended as follows:

 

The third paragraph of this Section is deleted in its entirety and replaced with
the following:

 

Hecla agrees that it shall either (i) leave unused and available for William’s
use at the end of the Lease Term not less than 80,000 cubic meters of tailings
capacity in the current or future expansion to the Tailings Storage Facility or
(ii) complete at Hecla’s cost prior to the end of the Lease Term another
mutually acceptable tailings facility expansion which at the end of the Lease
Term will leave for William’s use not less than 80,000 cubic meters of unused
tailings capacity.

 

(c)                                  Section 14 — Termination shall be amended
as follows:

 

Subsection d) is deleted in its entirety and replaced with the following:

 

d)                                     During Additional Term #2, Hecla shall
have the right to terminate this Agreement for any or no reason upon sixty (60)
calendar days written notice to William. During Additional Term #3, Hecla shall
have the right to terminate this Agreement for any or no reason upon one hundred
twenty (120) calendar days written notice to William (“Term #3 Termination for
Convenience”).

 

A new Subsection e) shall be added as follows:

 

e)                                      In the event of a Term #3 Termination
for Convenience, Hecla shall have a right of first refusal (the “ROFR”) to use
the Leased Premises for the balance of Additional Term #3 subject to the terms
of this Agreement. During the period

 

2

--------------------------------------------------------------------------------


 

between a Term #3 Termination for Convenience and the end of Additional Term #3,
if William or any of its affiliates desires to utilize the Leased Premises for
its own bona fide purposes, or desires to enter into an arrangement with a third
party to allow the use of the Leased Premises, William shall deliver written
notice to Hecla.  Within ten (10) days after delivery of such notice, Hecla
shall have a one-time right to elect to use the Leased Premises through the
balance of Additional Term #3 on the same terms as are set forth in this
Agreement.  If Hecla exercises its ROFR, Hecla shall retain the exclusive use of
the Leased Premises, on the same terms and conditions set forth in this
Agreement, through the balance of Additional Term #3.  If Hecla does not
exercise its ROFR, the ROFR shall terminate.

 

(d)                                 Section 22 — Non-Solicitation. A new
Section 22 shall be added to the Existing Agreement as follows:

 

During the Lease Term and for twelve (12) months after the termination of this
Agreement, neither Hecla nor William nor any of their affiliates, shall directly
or indirectly: (A) recruit or solicit for employment or engagement any employee
or other individual who is or has been employed or engaged by the other party or
any of their affiliates with respect to the management or operation of the
Leased Premises, or (B) hire or retain any person described in clause (A) of
this sentence or otherwise cause any such person to change his or her
relationship with the other party or any of their affiliates. Notwithstanding
the foregoing, nothing in this paragraph shall prevent Hecla or William or any
of their affiliates from conducting general solicitations for employment not
directed at any particular employee of the other party or any of their
affiliates or hiring any person who responds to such general solicitations or
initiates discussions regarding employment or engagement with the other party or
any of their affiliates.

 

PART III

MISCELLANEOUS

 

SUBPART 3.1Option Agreement.  For the avoidance of doubt, if Hecla Mining
Company does not comply with the obligations set forth in Section 2(b)(i) of the
Option Agreement (regarding the requirement to purchase shares of Golden
Minerals Company), this Amendment shall become null and void; provided, however,
if either William or Golden Minerals Company breaches the Option Agreement, then
this Amendment shall continue in full force and effect.

 

SUBPART 3.2Counterparts.  This Amendment may be executed by the parties hereto
in counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.  Delivery of
executed counterparts of this Amendment by telecopy or other electronic
transmission shall be effective as an original.

 

SUBPART 3.3  Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions

 

3

--------------------------------------------------------------------------------


 

and other provisions of the Existing Agreement, including without limitation,
the lease payment terms set forth in Section 6 of the Existing Agreement
(including the minimum processing requirements and payments set forth in the
last paragraph of Exhibit D of the Original Agreement), shall remain unchanged
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms.  The amendments set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to, waiver of, consent to or
modification of any other term or provision of the Existing Agreement.

 

SUBPART 3.4  Governing Law. This Amendment AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.  Each party hereto hereby
irrevocably submits for purposes of any action arising from this Amendment to
the jurisdiction of the federal or state courts of located in Denver, Colorado.

 

SUBPART 3.5  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

* * * * *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and accepted the terms and
conditions of this Second Amendment to Master Agreement and Lease Agreement.

 

 

MINERA HECLA, S.A. DE C.V.

 

MINERA WILLIAM S.A. DE C.V.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carlos Agular

/s/ Lawrence Radford

 

By:

/s/ Warren M. Rehn

 

 

 

 

 

 

Print Name:

Carlos Agular

Lawrence Radford

 

Print Name:

Warren M. Rehn

 

 

 

 

 

 

Title:

VP & GM

SR VP Operations

 

Title:

President

 

 

 

 

 

 

Date:

8/1/2017

8/1/2017

 

Date:

August 2, 2017

 

5

--------------------------------------------------------------------------------